EXHIBIT 3.1 CERTIFICATE OF AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF NETWORK-1 SECURITY SOLUTIONS, INC. Adopted in accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware The undersigned, being a duly authorized officer of Network-1 Security Solutions, Inc (the "Corporation"), a corporation existing under the laws of the State of Delaware, does hereby certify as follows: 1.The name of the Corporation is Network-1 Security Solutions, Inc. 2.The Amended and Restated Certificate of Incorporation of the Corporation is hereby amended by amending Article First thereof so that, as amended, said Article shall read in its entirety as follows: ARTICLE FIRST The name of the Corporation is Network-1 Technologies, Inc. 3.That such amendment has been duly adopted in accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware. NETWORK-1 SECURITY SOLUTIONS, INC. By: /s/ Corey M. Horowitz Corey M. Horowitz Chairman and Chief ExecutiveOfficer Dated: October 9, 2013
